Exhibit 10.18
Description of CIGNA Corporation
Financial Services Program
The CIGNA Financial Services Program (“Program”) is designed to maximize the
value of CIGNA’s compensation and benefits program by providing support to key
employees in their financial and estate planning. Under the Program, key
employees are provided an allowance, related to the employee’s career band, that
may be applied to the cost of financial planning and used for reimbursement of
expenses for tax return preparation and legal services related to estate or
financial planning. The allowance for the chief executive officer and certain
employees who report to him covers the full amount of such costs and expenses.

 

 